Mr. H. C. Pittman               Opinion No. WW-378
Chairman
Industrial Accident Board       Re:   Whether funds provided
Austin, Texas                         in the Workmen's Compen-
                                      sation Fund, as created
                                      by House Bill No. 433,
                                      Chapter 397, Regular Ses-
                                      sion, 55th Legislature
                                      (Article 8306, Section 28
                                      have been appropriated
                                      for the use of the Indus-
Dear Mr. Plttman:                     trial Accident Board.
          You have asked our opinion on whether funds pro-
vided in the Workmen's Compensation Fund, as created by
House Bill 433  Chapter 397, Regular Session of 55th .Legis-
lature, 1957, (#A&. 8306, Sec. 28, V. C. S.) have been ap-
propriated for the use of the Industrial Accident Board.
          Such section reads:
          "Section 28.  There is hereby established
     as a special fund, separate and apart from all
     public moneys or funds of this Sta'te,a Workmen's
     Compensation Fund which shall be used by the
     board for the purpose of paying costs of the ad-
     ministration of the law, in addition to amounts
     appropriated by the Legislature of the State of
     Texas. The State Treasurer shall be the treasurer
     and custodian of the fund. He shall administer
     such fund in accordance with the directions of the
     board, and the Comptroller shall Issue warrants
     upon It in accordance with the dlrectl6ns of the
     board, In addition to all other taxes now being
     Paid, each stock company, mutual company, re-
     ciprocal, or inter-insurance exchange or Lloyds
     Association writing Workmen's Compensation inSUP
     ante in this State, shall pay annually Into the
     State Treasury, for the use and benefit of the
     Workmen's Compensation Fund, an amount equal to
     one-fourth (l/4) of one per cent (1%) of gross
or. H. c. Pfttman, Page 2 (W-378)


     premiums collected by such company or
     association durfng the precedfng-year
     under uorlnnengscompensation policies
     written by such companies or asBWlation8
     covering risks in this State according
     to the reports made to the Board of Insur-
     ance Commissioners as required by law.
     Said amount shall be collected at the same
     time and in the same manner as provided by
     law for the collection of taxes on gross
     premiums of such workmen's compensation
     insurance carriers.. Failure to make any
     report required by this Section shall be
     punishable by Pine not to exceed-one Thou-
     sand Dollars ($1,000) and the failure to
     pay any tax wfthfnthfrty (30) days after
     same is due under this Section:.shallbe
     punishable by a penalty of ten per cent (lO$)
     of the amount, and shall be recovered by the
     Attorney Oene:ralIn a suit brought by him in
     the name of the State of Texas and such
     penalties when collected shall be deposited
     in the State Treasury for the use and benefit
     of the WorkmenUs Compensation Fund."
          Sectfon 6, Article VIII, Constitution of Texas,
provides 9n part as follows:
          %o money shall be drawn from the
     Treasury but in pursuance of specific ap-
     propriations made by law; o . *v
          Section 49a, Article III, Constitution of
Texas, provides fn part as follows:
          II
           e 0 . From and after January 1, 1945,
     no bill containing an appropriation shall be
     considered as passed or be sent to the Qovernor
     for consideration unti:l.
                             and unless the Comptrol-
     ler of Public Accounts endorses his certificate
     thereon, showing that the amount appropriated is
     within the amount estimated to be available in
     the effected fund. e a en
          On May 27, 1957, the Comptroller of Public Accounts
certified that the amount appropriated by Rouse Bill 433,
Chapter 397, Regular Session, 55th Legislature, was within
the amount estimated to be available In the effected funds
pursuant to Sectfon 49a, Article III, Texas Constitution.
Mr..H. C   Plttman, Page 3 (~~-378)


          General legislation may contain an appropriation
which Is merely incidental to and necessary to carry out
the subject and purpose of the general law. Attorney
General's Opinion No, w-96,  (1957).
          Attorney General's Opinion w-96,  (1957) reaf-
firms that we should be governed by the ordinarily accepted
meaning of the Appropriation Bill and quotes as an acCepted
definition the following:
          "A setting apart from the public
     revenue of a certain sum of money for a
     specific object in such a manner that the
     executive officers of the government are
     authorl.zedto use that money and no more
     fr:i't&tobject and for no other."
          The section of the Act in question: (1) sets
apart from the public mane s or funds of this State a
SfuP;;;fiT3fund
              of money; (29 specifies the source of such
           establishes the use and purpose to which said
fund shall be put; (4) provides for the adminlstratlon of
such fund by the appropriate executive officers of this
State; (5) instructs the Comptroller to Issue warrants
upon such fund In accordance with the directions df the
Industrial Accident Board. It is clear the Legislature
intended to appropriate the funds in question for the
specified purposes, and did set apart from the public
revenue a certain sum of money for a specific object In
such a manner that the Executive officers of the govern-
ment are authorized to use that money and no more for
that object and for no other.
            It is our opinion, and we so advise you, that House
Bill 433,   Chapter 397, Regular Session, 55th Legislature
(Art. 8306,   Set, 28, V.CS ) appropriates funds there pro-
vided for the designated use of the Industrial Accident Board.


                                SUMMARY
               Funds provided in the Workmen's
               Compensation Fund, as created
               by House Bill 433,  Chapter 397,
               Regular Session, 55th Legislature,
               1957, (Art. 8306,  Set, 28, V.C.S.);
Mr. H, C. Pittman, Page 4 (~~-378)


                have been appropriated for
                the use of the Industrial
                Accident Board.
                          Yours truly,
                          WILL WILSON
                          Attorney General of Texas



                           .,.,/John
                                  Reeves
                          (? Assistant



                              Tom I. McFarling
                              Assistant
TIM:JR:wam:mg
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Cecil C. Rotsch
Jack Goodman
Houghton Brownlee, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By'
      We V. Geppert